DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowability / Allowable Subject Matter
1. 	Claims 1-19 are allowed. 

2.	The following is an examiner's statement of reasons for allowance:
 
3. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
the sensor cover has a tip with an arcuate shape or an annular shape being greater in size in a radial direction with respect to the sensor, protruding at a tip side of the main body with respect to the sensor, and the sensor cover includes an opening opened at a position corresponding to the sensor on the main body in a longitudinal direction and having a width equal to or greater than a width of the sensor in a side view.

4. 	Regarding claim 2, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a sensor cover including a base part configured to be attached to the main body, a tip head part having an arcuate shape or an annular shape being greater in size in a radial direction with respect to the sensor, disposed in a manner protruding at a tip side of the main body with respect to the sensor, and a connection part including a first connecting pillar connecting the base part and the tip head part and a second connecting pillar having a width smaller than a width of the first connecting pillar.



6. 	Regarding claim 3, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a sensor cover including a base part configured to be attached to the main body, a tip head part having an arcuate shape or an annular shape being greater in size in a radial direction with respect to the sensor, disposed in a manner protruding at a tip side of the main body with respect to the sensor, and a connection part connecting the base part and the tip head part at only one place. 

7.	Claims 17 and 18 are allowed due to the fact they further limits and depends on claim 3.

8. 	Regarding claim 6, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
in a state of being attached to the oil deterioration detector, a tip of the sensor cover protrudes at a tip side of the main body, and the tip of the sensor cover has an arcuate shape or an annular shape being equal to or greater in size in a radial direction with respect to the sensor, and the sensor cover includes an opening opened at a position corresponding to the sensor on the main body in a longitudinal direction and having a width wider than a width of the sensor in a side view. 

9. 	Regarding claim 7, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
bringing the sensor cover into an attached state with the main body of the oil deterioration detector so as the sensor is arranged inside the sensor cover, where the sensor cover is made of a material that generates an eddy current so as to cancel an alternating magnetic flux while the sensor cover is placed in a space where the alternating magnetic flux is generated; and
measuring the electric characteristics with the sensor while the sensor is immersed in the oil at the attached state of the sensor cover. 

10.	Claims 8-10 are allowed due to the fact they further limit and depend on claim 7.

11. 	Regarding claim 11, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a sensor cover configured to be attached to the main body and is made of a material that generates an eddy current so as to cancel an alternating magnetic flux while the sensor cover is placed in a space where the alternating magnetic flux is generated; wherein 
the sensor is arranged inside the sensor cover. 

12.	Claims 12-16 and 19 are allowed due to the fact they further limit and depend on claim 11.

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Fischer (Patent No.: US 6,374,797) teaches “A module (13a) for the lubricating oil circuit of an internal combustion engine or some other type of working machine is proposed, which comprises at least an oil supply (14) that can be exchanged or replaced together with the unit (13a). Valves (24) prevent oil from flowing out of the unit during the exchange” (Abstract).
b)	Horie (Pub. No.: US 2002/0113596) teaches an “An oil condition sensor detects a condition of oil in response to the potential difference between electrodes. The electrodes include at least a first and second electrodes coaxially arranged. The electrodes have projections being arranged to face each other in an opposed manner. Therefore, the projections provide wide surface area that performs as electrodes” (Abstract).
Takezawa (Pub. No.: US 2003/0060984) teaches the “An oil deterioration diagnosing method and an apparatus for carrying out the same uses an optical sensor capable of determining a degree of deterioration of oil on the basis of transmission losses of near-infrared rays of two different wavelengths and the transmission loss difference between the transmission losses. The degree of deterioration of the oil can be determined without being affected by variable measuring temperature and the original color of the oil” (Abstract).
d)	AKUZAWA (Pub. No.: US 2018/0120248) teaches “A sensor body has a body recess portion, in which a sensor element is housed and the body recess portion opens at a body opening portion. A sensor cover has a cover window which communicates between the intake passage and the body opening portion, and the sensor cover covers the sensor body. A sensor filter is provided with a sensor peripheral portion which extends along a virtual surface. In a projection view with respect to the virtual plane the body opening portion and the cover window are positioned within a filtering area which is defined as an inner side of a contour of the filter peripheral portion, such that the filter peripheral portion contacts the sensor body and the sensor cover” (Abstract).

14.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features/configurations of the independent claims despite the fact that some the electronic/mechanical components already exist.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867